Exhibit 4.1 [Date] To: Cypress Semiconductor Corporation 198 Champion Court San Jose, California 95134 Attn: Thad Trent, Executive Vice President Finance and Administration and Chief Financial Officer Telephone: [] Facsimile: [] From: [●] [●] Attn: [●] Telephone:[●] Facsimile:[●] Re: [Base]1[Additional]2 Capped Call Transaction (Transaction Reference Number: ) Ladies and Gentlemen: The purpose of this communication (this “Confirmation”) is to set forth the terms and conditions of the above-referenced transaction entered into on the Trade Date specified below (the “Transaction”) between [●] (“Dealer”) and Cypress Semiconductor Corporation (“Counterparty”).This communication constitutes a “Confirmation” as referred to in the ISDA Master Agreement specified below. 1. This Confirmation is subject to, and incorporates, the definitions and provisions of the 2efinitions (including the Annex thereto) (the “2006 Definitions”) and the definitions and provisions of the 2quity Derivatives Definitions (the “Equity Definitions”, and together with the 2006 Definitions, the “Definitions”), in each case as published by the International Swaps and Derivatives Association, Inc. (“ISDA”).In the event of any inconsistency between the 2006 Definitions and the Equity Definitions, the Equity Definitions will govern.Certain defined terms used herein have the meanings assigned to them in the Indenture [to be] dated as of June [], 2016 between Counterparty and U.S. Bank National Association as trustee (the “Indenture”) relating to the USD[] principal amount of []% Convertible Senior Notes due 2022 (the “Base Convertible Securities”) together with any []% Convertible Senior Notes due 2022 [that may be]3 issued pursuant to the Initial Purchasers’ over-allotment option under the Purchase Agreement (as defined below) (the “Optional Convertible Securities” and, together with the Base Convertible Securities, the “Convertible Securities”).In the event of any inconsistency between the terms defined in the Indenture and this Confirmation, this Confirmation shall govern.[For the avoidance of doubt, references herein to sections of the Indenture are based on the draft of the Indenture most recently reviewed by the parties at the time of execution of this Confirmation. If any relevant sections of the Indenture are changed, added or renumbered following execution of this Confirmation but prior to the execution of the Indenture, the parties will amend this Confirmation in good faith to preserve the economic intent of the parties based on the draft of the Indenture so reviewed.]4The parties further acknowledge that references to the Indenture herein are references to the Indenture as in effect on the date of its execution and if the Indenture is, or the Convertible Securities are, amended, supplemented or modified following their execution, any such amendment, 1 Include for confirmation relating to the base convert offering. 2 Include for confirmation relating to the greenshoe convert offering, if any. 3 Include for confirmation relating to the base convert offering. 4 Include for confirmation relating to the base convert offering and confirmation relating to the greenshoe convert offering, if executed before the initial closing. supplement or modification (other than a Merger Supplemental Indenture (as defined below)) will be disregarded for purposes of this Confirmation (other than as provided in Section 8(a) below) unless the parties agree otherwise in writing.
